Citation Nr: 0809291	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a mitral systolic heart murmur disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to August 
1944. 

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 10 percent evaluation 
of a mitral systolic heart murmur disability.

The veteran's motion to advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007) in July 2007.


FINDING OF FACT

The veteran's service-connected mitral systolic heart murmur 
disability is manifested by complaints of chest pain and 
shortness of breath.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for the veteran's service-connected mitral systolic heart 
murmur have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 
4.104, Diagnostic Code 7000 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 10 percent for 
his service-connected mitral systolic heart murmur, effective 
October 24, 1984, under Diagnostic Code 7000. 

Under the current criteria, Diagnostic Code 7000 provides as 
follows:

100% during active infection with valvular heart damage 
and for three months following cessation of therapy for 
active infection.  Thereafter, with valvular heart 
disease (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or; 
cardiac cathereterization) resulting in: chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent;

60% if more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 
to 50 percent;

30% if workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray;

10% if workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required.

Note (1) Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary 
condition that causes it.

Note (2) One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops 
is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done 
for medical reasons, an estimation by a medical examiner 
of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7000 (2007).

The veteran seeks an increase in excess of 10 percent in the 
rating of his mitral systolic heart murmur disability due to 
his allegations of increased chest pain and feelings of being 
short-winded and light-headed after walking.

The evidence of record indicates that the veteran has mild 
aortic valve stenosis, ischemic cardiomyopathy, a left 
ventricular ejection fraction of 45 to 50 percent, 
hypertension, and polymyositis.  See Gulf Coast Heart 
Specialists, P.L.L.C. treatment records, April 2005.  The 
veteran had a cardiac catheterization and underwent coronary 
artery bypass grafting in April 2004.  See Valley Baptist 
Medical Center treatment records, April 2004.  The veteran 
has been diagnosed with coronary artery disease, inferior 
wall myocardial infarction, and mild congestive heart 
failure.  Id.  The veteran's medical history also indicates 
that he was diagnosed with atherosclerotic coronary vascular 
disease with stable angina as early as 1980.  See VA Medical 
Center (VAMC) treatment records, April 1980.  Currently, the 
veteran is only service connected for his mitral systolic 
heart murmur disability.  

In October 2005, a VA physician conducted a review of the 
veteran's charts and medical history, including his past 
medical procedures and treatment.  After reviewing the 
veteran's medical history, the physician opined that his 
symptoms of chest pain and dyspnea were not related to any 
valvular pathology or ischemia.  See VA examination report, 
October 2005.  He further stated that the veteran's chest 
pain was most likely noncardiac related and that his dyspnea 
could be related to mild ischemic cardiomyopathy.  Id.

In September 2007, the veteran underwent a VA examination.  
The physician who conducted this examination reviewed the 
veteran's claims folder and noted that the veteran has been 
diagnosed with coronary artery disease, mitral valve 
prolapse, hypertension, congestive heart failure, angina, and 
polymyositis.  At this examination, the veteran stated that 
he is unable to walk more than 100 feet without becoming 
short of breath and breaking out in a sweat.  He also stated 
his belief that he might be able to walk as much as 2 blocks 
if he did not have polymyositis.  The veteran was unable to 
perform a stress test, due to his severe dyspnea and 
polymyositis.  The physician estimated his MET level to be 2-
3 METs, at best.  It was also noted that the veteran's 
cardiac size is in the upper limits of normal.  After fully 
examining the veteran and acknowledging his previous 
diagnoses, the physician opined that the veteran's heart 
murmur has lessened in intensity as compared with the 
original description of this disability in 1944.  The 
physician went on to state his belief that the veteran's 
present heart problem is 75 percent related to coronary 
artery disease and 25 percent related to mitral valve 
disease.  He acknowledges, however, that this is an arbitrary 
estimate. 

The Board notes that when it is not possible to separate the 
effects of a service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Both the physician who rendered the October 2005 VA opinion 
and the physician who conducted the September 2007 VA 
examination attempted to differentiate between the symptoms 
caused by the veteran's service-connected mitral systolic 
heart murmur and the symptoms caused by his non-service-
connected disabilities.  While the physician rendering the 
October 2005 opinion clearly stated that the veteran's chest 
pain was most likely noncardiac related and that his dyspnea 
could be related to mild ischemic cardiomyopathy, the 
physician from the September 2007 VA examination stated that 
his opinion attributing 75 percent of the veteran's heart 
problem to his coronary artery disease and 25 percent to his 
mitral valve disease is an arbitrary estimate.  

Therefore, due to the fact that the physician from the 
September 2007 VA examination recognized that the percentage 
of the veteran's heart problem he attributed specifically to 
his mitral systolic heart murmur was an estimate, the Board 
will resolve any reasonable doubt in the veteran's favor and 
grant the veteran's claim for an increased rating.  As such, 
the Board finds that a rating of 30 percent, and no higher, 
is warranted for the veteran's service-connected mitral 
systolic heart murmur disability.  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

The Board has considered assigning the veteran a higher 
rating under Diagnostic Code 7000.  However, as of October 
2007, the veteran's left ventricular systolic function was 
reported as normal and his left ventricular ejection fraction 
was estimated to be 55 percent.  See VAMC progress note, 
October 2007.  In addition, there is no evidence of record 
indicating that the veteran has had more than one episode of 
acute congestive heart failure in the past year.  The Board 
notes that the veteran's METs level was estimated to be 2-3 
at the September 2007 VA examination.  However, as no stress 
test was able to be performed, and the physician from this 
examination specifically stated that the veteran's mitral 
murmur had lessened in intensity since 1944 and attributed 
the majority of the veteran's heart problem to his coronary 
artery disease, the Board finds that the veteran is 
adequately compensated with a rating of 30 percent.   

The Board has considered the remaining diagnostic codes 
relating to the cardiovascular system.  See 38 C.F.R. § 
4.104, Diagnostic Codes 7001-7123 (2007).  However, the Board 
notes that there are no other diagnostic codes potentially 
applicable to the service-connected disability.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 30 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

An August 2005 VCAA letter fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening on the claimant's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that any defects with regard to the Vazquez-
Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In August 2005, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran was 
questioned about his employment and daily life during the 
course of the September 2007 VA examination performed in 
association with this claim.  The veteran provided statements 
at this examination describing his mitral systolic heart 
murmur disability and its current effects.  The Board finds 
that the notice given, the questions directly asked, and the 
responses provided by the veteran show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds the veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a mitral systolic heart murmur 
disability.  As will be discussed below, the veteran's mitral 
systolic heart murmur disability is rated under Diagnostic 
Code 7000, 38 C.F.R. § 4.104.  This is the only regulation 
used to rate this disability.  See id.  Entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  While notification of the specific 
rating criteria was provided in the August 2006 statement of 
the case (SOC), as opposed to a specific preadjudicative 
notice letter, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disabilities has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the August 2005 letter did provide 
notice of the types of evidence, both lay and medical, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are non-
prejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in an August 1944 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  In addition, the 
Board notes that the veteran was given appropriate notice 
according to Dingess in an August 2007 letter.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
mitral systolic heart murmur disability in September 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  This VA examination 
report is thorough and consistent with contemporaneous VA and 
private treatment records.  The examination in this case is 
adequate upon which to base decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a disability rating of 30 percent for a mitral 
systolic heart murmur disability is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


